DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 3/9/2022. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant's amendments filed 3/9/2022 are sufficient to obviate the drawing and claim objections. Applicant's amendments to claims 4, 6, 7, 11, 13, 14, 15, 16, 17, 18, 19, & 20 are sufficient to obviate the 112(b) rejections thereof (although the examiner notes that Applicant's amended phrase of "may use" in claims 7, 14, & 20 renders them indefinite as discussed in the 112(b) rejections below.
The Terminal Disclaimer field 3/9/2022 is approved and is sufficient to obviate the obviousness-type double patenting rejection.

Regarding the prior art rejections over US 2009/0044938 (Crossley) in view of US 2012/0191633 (Liu), in further view of US 6,167,965 (Bearden), Applicant has amended the claim to recite "generating a degradation model based on the processed first sensor data, the processed second sensor data, and empirical data". The examiner respectfully does not view this as sufficient to overcome the prior grounds of rejection as discussed in the prior art rejections below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 14, & 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 7, 14, & 20 have been amended to recite that "the system identification process may use one of…" The examiner views "may use" as indefinite because appears to be an optional limitation, although the examiner does not think that is Applicant's intent. Optional limitations are not improper per se - MPEP §2143.03, third paragraph - but the examiner views "may" as ambiguous as to whether or not it is expressly required or if it is optional. In other words, if the "system identification process may use" one of the following approaches, does it always use one of them, or may it use another different, unclaimed approach?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, & 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0044938 (Crossley) in view of US 2012/0191633 (Liu), and in further view of US 6,167,965 (Bearden). The examiner notes that Crossley incorporates US patent application serial number 09/911,298 in ¶ 18. This application is published as US 2003/0015320, henceforth referred to as "Crossley 2". The independent claims will be addressed first so that similar dependent claims may be addressed together.

Independent claim 1: Crossley discloses a method for evaluating operation of an electric submersible pumping (ESP) system (abstract), the method comprising:
receiving first sensor data (via "sensor 107a" and "107b" - fig 1 & ¶ 14) from sensors (Ibid. While "any number of sensors" are taught - ¶ 14 - the remaining sensors beyond 107a & 107b are not drawn to the present "sensors" providing "first sensor data" Rather "sensors 107c-107n - fig 1 & ¶ 14 - are utilized below for the "empirical data") monitoring operation of the ESP system (¶ 14);
using a physical model of the ESP system ("model 109" - ¶s 17 & 18) to determine second sensor data (via Crossley 2: "Virtual Sensors to Provide Expanded Downhole Instrumentation for Electric Submersible Pumps" - ¶ 18 of Crossley);
processing the first sensor data (via "Data Acquisition Controller 108") and the second sensor data (via "ESP Real Time Software Model 109") to determine a first system state as a function of operating time (ibid; the data used by modules 108 & 109, and thus the resulting outputs, are necessarily "a function of operating time" as they are run in "real-time" and compared to each other over time - ¶ 18. In other words "operating time" is the normalizing reference for this data);
generating a degradation model based on the processed first sensor data (via "sensor 107a" and "107b" - fig 1 & ¶ 14), the processed second sensor data ("Decision Making Agent 110" - ¶ 18 - and as discussed in more detail below), and empirical data (data from sensors 107c-107n - fig 1 & ¶ 14. This is real world measured data, is used by "decision making agent 110" - ¶ 18, and therefore can reasonably be drawn to the newly recited "empirical data". Applicant's broad nomenclature of "empirical data" does not exclude this interpretation);
applying the degradation model to the first sensor data and the second sensor data to generate a time prediction (discussed below), the prediction comprising a time to failure of components of the electric submersible pumping system ("electric submersible pump" - title; "seal (not shown)" - ¶ 13) based on the degradation model (¶ 18 and discussed below), 
adjusting operation of the electric submersible pumping system in response to the predictor of the time to failure of the components ("…with the end effect of either optimizing production of oil/water wells and/or increasing the run life of the equipment" - ¶ 17; "optimal performance values" - ¶ 18; "protecting the system against failure" - ¶ 23; "The output of this comparison is utilized to … protect the production system and its components" - ¶ 26).
"A decision making agent 110 receiv[es] both data from data acquisition controller 108 and optimal performance values from software model 109" - ¶ 18. "The decision making agent 110 can automatically determine the reason for the difference, if any, between the measured data and corresponding projected parameter values under the model, including possible pump failure, changes in pump performance (e.g., due to wear), and/or changes in the well performance (e.g., the productivity index, gas production or water cut)" - ¶ 19. This is all done "with the end effect of… increasing the run life of the equipment" - ¶ 17 - "thus protecting the system against failure and reducing lifetime operating costs" - ¶ 23.
This implicitly requires estimating the "time to failure" of a component. In other words "increasing the run life of the equipment" implicitly requires knowledge / estimate of the current run life remaining, which is synonymous with the time to failure. Otherwise the method is just guessing, so-to-speak. Put another way, "protecting the system against failure" - ¶ 23 - requires recognition that it is at risk of failure in the near future. The examiner respectfully asserts that the main difference between Crossley & the respective clauses of claim 1 as currently worded is that of nomenclature and phrasing, not methodology or structure; i.e. Applicant's use of the specific phrase "degradation model".
That said, Crossley does not explicitly disclose a "model" that provides a "predictor of time to failure of components of the electric submersible pumping system".
However, Liu discloses a system and method for failure prediction for artificial lift systems (title) that is applicable to ESP systems (¶ 47) and which uses a model (¶s 49, 83, & 106) that provides a predictor of time to failure of components of the ESP ("In step 205, data mining is applied to the one or more features to determine whether the artificial lift system is predicted to fail within a given time period" - ¶ 90, figs 11 & 12; ¶s 11, 47, claim 1. "Virtual sensor data" is taught in ¶s 49, 51, 74, 75, 83, 84, & 87).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the failure prediction model taught by Liu in the system taught by Crossley. This provides the operator with a specific window in which failure risk is greatest, gives the operator an early indication of such a failure, and provides suggestions on types of maintenance work required (¶ 10).
Crossley further teaches a seal as an element of the ESP system components (¶ 13), but does not expressly disclose that it is elastomeric. Nor does Crossley expressly disclose bearings.
Bearden discloses an ESP monitoring system (abstract) that evaluates the performance, and adjusts the operation of an ESP (¶ bridging cols 14 & 15). Included in this monitoring are bearings ("…continually monitor vibration (typically, utilizing strain gauges or accelerometers) generated by various rotating components. The various components which can be monitored relatively independently include the different stages of the centrifugal pump, the rotor, radial bearings, and spider bearings of the rotary gas separator, the shaft which extends through the seal section, and the rotors of the electrical motor." - col 19:14-20) and elastomeric seals ("In seal section 83… [e]lastomeric bag 85 provides a positive barrier to the entry of wellbore fluids" - col 6:59-64). The ESP system is generally described as "extensively instrumented with sensors" (col 1:37-38) and in the seal section specifically (col 19:14-20).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the monitoring and evaluation system taught by Crossley to monitor bearings and elastomeric seals in an ESP system as taught by Bearden. These individual features - bearings and elastomeric seals - are replete in ESP systems for obvious reasons: submersible pumps utilize rotating elements which require bearings and seals to prevent the ingress of fluids into non-pump chamber areas, like the motor. The examiner respectfully asserts that this is well understood.
Crossley teaches general monitoring and evaluation, but fails to teach the specific components of claim 1. Bearden teaches such components are both known to use, as well as known to be monitored for failure (cols 1:37-38 & 19:14-20) so as to optimize the system (¶ bridging cols 14 & 15).

Independent claim 8: Crossley discloses a pumping system device for predicting the run life of an electric submersible pumping (ESP) system ("predicting run life" is discussed in claim 1 above and respectfully not repeated again here), the pumping system device comprising one or more processors (Crossley is computer implemented: ¶ 27) and memory (ibid) storing instructions (ibid) that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
obtaining first sensor data from sensors (via "sensor 107a" and "107b" - fig 1 & ¶ 14 as similarly discussed in claim 1 above) monitoring operation of the (ESP) system, wherein the first sensor data comprises first temperature data from a motor temperature sensor at a motor location ("Measurement of… motor temperature" - ¶ 5. "motor oil temperature" - ¶ 14);
using a physical model of the ESP system ("model 109" - ¶s 17 & 18) to determine second sensor data (¶ 18), wherein the second sensor data comprises second temperature data from a second sensor at a location other than the motor location (Crossley 2: "Simulator 201 continuously computes values for parameters such as pressures, flowrates, temperatures, torques, voltages, and currents which are not measured (either due to difficulty in measurement or to improve efficiency of calculating such values" - ¶ 26. Crossley: ¶ 23);
processing the first sensor data (via "Data Acquisition controller 108") and the second sensor data (via "ESP Real Time Software Model 109") to determine a first system state as a function of operating time (ibid; the data used by modules 108 & 109, and the resulting output, are necessarily "a function of operating time" as they are run in "real-time" and compared to each other over time - ¶ 18. In other words, "operating time is the normalizing reference point for this data);
generating a degradation model based on the processed first sensor data (from "sensor 107a" and "sensor 107b", as similarly discussed for claim 1 above, processed second sensor data ("Decision Making Agent 110" - ¶ 18 - and as discussed in more detail below), and empirical data (data from sensors 107c-107n - fig 1 & ¶ 14. This is real world measured data, is used by "decision making agent 110" - ¶ 18, and therefore can reasonably be drawn to the newly recited "empirical data". Applicant's broad nomenclature of "empirical data" does not exclude this interpretation);
applying the degradation model to the first sensor data and the second sensor data  to provide a predicted time to failure of components of the electric submersible pumping system ("electric submersible pump" - title; "seal (not shown)" - ¶ 13) based on the degradation model (¶ 18 and discussed below).
adjusting operation of the ESP system in response to the predictor of the time to failure of the components ("…with the end effect of either optimizing production of oil/water wells and/or increasing the run life of the equipment" - ¶ 17; "optimal performance values" - ¶ 18; "protecting the system against failure" - ¶ 23; "The output of this comparison is utilized to … protect the production system and its components" - ¶ 26).
"A decision making agent 110 receiv[es] both data from data acquisition controller 108 and optimal performance values from software model 109" - ¶ 18. "The decision making agent 110 can automatically determine the reason for the difference, if any, between the measured data and corresponding projected parameter values under the model, including possible pump failure, changes in pump performance (e.g., due to wear), and/or changes in the well performance (e.g., the productivity index, gas production or water cut)" - ¶ 19. This is all done "with the end effect of… increasing the run life of the equipment" - ¶ 17 - "thus protecting the system against failure and reducing lifetime operating costs" - ¶ 23.
This implicitly requires estimating the "time to failure" of a component. In other words "increasing the run life of the equipment" implicitly requires knowledge / estimate of the current run life remaining, which is synonymous with the time to failure. Otherwise the method is just guessing, so-to-speak. Put another way, "protecting the system against failure" - ¶ 23 - requires recognition that it is at risk of failure in the near future. The examiner respectfully asserts that the main difference between Crossley & the respective clauses of claim 1 as currently worded is that of nomenclature and phrasing, not methodology or structure; i.e. Applicant's use of the specific phrase "degradation model".
That said, Crossley does not explicitly disclose a "model" that provides a "predictor of time to failure of components of the electric submersible pumping system".
However, Liu discloses a system and method for failure prediction for artificial lift systems (title) that is applicable to ESP systems (¶ 47) and which uses a model (¶s 49, 83, & 106) that provides a predictor of time to failure of components of the ESP ("In step 205, data mining is applied to the one or more features to determine whether the artificial lift system is predicted to fail within a given time period" - ¶ 90, figs 11 & 12; ¶s 11, 47, claim 1. "Virtual sensor data" is taught in ¶s 49, 51, 74, 75, 83, 84, & 87).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the failure prediction model taught by Liu in the system taught by Crossley. This provides the operator with a specific window in which failure risk is greatest, gives the operator an early indication of such a failure, and provides suggestions on types of maintenance work required (¶ 10).
Crossley further teaches a seal as an element of the ESP system components (¶ 13), but does not expressly disclose that it is elastomeric. Nor does Crossley expressly disclose bearings.
Bearden discloses an ESP monitoring system (abstract) that evaluates the performance, and adjusts the operation of an ESP (¶ bridging cols 14 & 15). Included in this monitoring are bearings ("…continually monitor vibration (typically, utilizing strain gauges or accelerometers) generated by various rotating components. The various components which can be monitored relatively independently include the different stages of the centrifugal pump, the rotor, radial bearings, and spider bearings of the rotary gas separator, the shaft which extends through the seal section, and the rotors of the electrical motor." - col 19:14-20) and elastomeric seals ("In seal section 83… [e]lastomeric bag 85 provides a positive barrier to the entry of wellbore fluids" - col 6:59-64). The ESP system is generally described as "extensively instrumented with sensors" (col 1:37-38) and in the seal section specifically (col 19:14-20).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the monitoring and evaluation system taught by Crossley to monitor bearings and elastomeric seals in an ESP system as taught by Bearden. These individual features - bearings and elastomeric seals - are replete in ESP systems for obvious reasons: submersible pumps utilize rotating elements which require bearings and seals to prevent the ingress of fluids into non-pump chamber areas, like the motor. The examiner respectfully asserts that this is well understood.
Crossley teaches general monitoring and evaluation, but fails to teach the specific components of claim 1. Bearden teaches such components are both known to use, as well as known to be monitored for failure (cols 1:37-38 & 19:14-20) so as to optimize the system (¶ bridging cols 14 & 15).

Dependent claims 3-7, 10-14: The combination of further discloses
Claims 3 & 10: wherein: receiving the first sensor data from sensors monitoring operation of the ESP system comprises receiving vibration data along a well system of the ESP system (Crossley: "Sensors… monitor various conditions within the borehole, such as vibration" - ¶ 14. Bearden: "…continually monitor vibration (typically, utilizing strain gauges or accelerometers) generated by various rotating components. The various components which can be monitored relatively independently include … radial bearings, and spider bearings" - first full ¶ of col 19); and
applying the degradation model (taught by Crossley) to the first sensor data and the second sensor data further comprises generating a vibration prediction to predict failure of the one or more bearings within the ESP system ("Preferably, these vibration thresholds are established in both laboratory and field settings, representing a cumulative analysis under a variety of operating conditions. The vibration thresholds which indicate excessive wear, damage and impending failure can be preselected and coded in memory, or they may be loaded or altered once the electrical submersible pump is lowered into position through utilization of data transmission systems" - first full ¶ of col 19 of Bearden).

Claims 4 & 11: wherein: receiving the first sensor data from sensors monitoring operation of the ESP system comprises receiving water ingress data of the ESP system ("changes in the well performance (e.g… water cut)" - ¶ 19 of Crossley. "Conventional viscosity and specific gravity sensors 187, 189 are provided… which are generally indicative of the relative oil, gas, and water content" - col 8: 29-33 of Bearden); and
applying the degradation model to the first sensor data and the second sensor data further comprises generating a water prediction to predict when a water front will reach a submersible motor of the ESP system in a manner which corrupts operation of the submersible electric motor (Crossley & Bearden both teach monitoring for water and forecasting future issues from the monitoring - as cited above. Crossley specifically teaches using a series of models for such determinations, as also cited for claim 1 above).

Claims 5 & 12: wherein adjusting operation of the ESP system comprises adjusting operation of the ESP system to a desired state to increase longevity of the ESP system ("…thus protecting the system against failure and reducing lifetime operating costs" - ¶ 23 of Crossley).

Claims 6 & 13: wherein adjusting operation of the ESP system comprises adjusting operational parameters of the ESP system, the operational parameters comprising at least one of decreasing pumping rate ("the motor controller 102 can be stopped or frequently reduced during drawdown if such real-time calculated motor temperature ever exceeds a preprogrammed limit, thus protecting the system against failure and reducing lifetime operating costs" - ¶ 23 of Crossley), adjusting a choke in a motor of the ESP system, or shutting down the ESP system.

Claims 7 & 14: wherein a system identification process is used to determine the second sensor data (This limitation is interpreted in light of ¶ 35 of the present specification and would appear to be part of the initial model set-up per ¶ 35. Crossley teaches this model - element 109. This model 109 "is based on correlations and algorithms" - ¶ 22 - which appears to be consistent with the present disclosure as best understood. In other words, the "system identification process" is drawn to the "correlations and algorithms" that produce "software model 109"), the system identification including at least one of the physical model (ibid as discussed above) and an optimizer engine ("optimal performance values from software model 109" - ¶ 18. Crossley also teaches that "decision making agent 110" attempts to "optimize" the pump: ¶s 20, 21, & 25); and
wherein the system identification process may use ("may use" appears to render the following limitations optional and therefore not needed to be taught by the prior art) one of a black box, a grey box, or a white box approach with respect to the physical model (Using the statements from ¶ 35 of the present specification, these three options would appear to include every conceivable form of modeling: no physical model (black), semi-physical model (grey), and complete physical model (white). Therefore this limitation would appear to inherently include any modeling, because any model of a downhole ESP will fall into one of those categories).


Claims 2 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2009/0044938 (Crossley), US 6,167,965 (Bearden), & US 2012/0191633 (Liu), in further view of US 9,441,633 (Sheth).
Claims 2 & 9: The combination discloses all the limitations of the parent claims, and further discloses that receiving the first sensor data from sensors monitoring operation of the ESP system comprises receiving temperature data along a well system of the ESP system (¶ 14). Bearden expressly teaches the monitoring of a seal section of the ESP (as discussed in claim 1 above). However the combination does not expressly disclose generating a stress prediction to predict aging and stress relaxation of the one or more elastomeric seals.
However Sheth discloses an ESP comprising an electrical component ("electrical motor" - abstract) and an elastomeric seal ("elastomeric bag 39" which seals the motor oil 40 from the hydrostatic pressure of well fluid 38 - col 3:33-38). Sheth further teaches that the elastomeric seal is known to fail with age (col 1:34-36) and teaches monitoring for such a failure (ibid).
The examiner views the "aging and stress relaxation" portion of the claim to be part-and-parcel with seal failure prediction, as is well understood. The likelihood of elastomer seal failure increases over time (Sheth: col 1:34-36) - i.e. "aging" - and stress relaxation is the primary mechanism of elastomer seal failure, because seals must have a certain level of resiliency / elasticity, as is also well understood. In other words, failure of an elastomer seal that is designed to elastically flex (Sheth, col 3:33-38) is integrally tied to the stress relaxation of the elastomer, as is well understood.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the elastomer seal monitoring taught by Sheth in the combination. As mentioned above, Crossley discloses seals, but only in passing (¶ 13) thus forcing the reader to look for a more detailed teaching elsewhere. Sheth teaches both such a seal, as well as the monitoring of the seal for failure (as cited above).


Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2009/0044938 (Crossley) in view of US 2012/0191633 (Liu). The examiner notes that Crossley incorporates US patent application serial number 09/911,298 in ¶ 18. This application is published as US 2003/0015320, henceforth referred to as "Crossley 2".
Independent claim 15: Crossley discloses a system for evaluating operation of an electric submersible pump (title & abstract), the system comprising:
a processor (¶ 27);
memory (ibid) storing instructions (ibid) that, when executed by the processor, cause the processor to perform operations:
a physical model module ("Data Acquisition Controller 108" and/or "Software Model 109" - fig 1. Either can be said to be a "physical model", as 108 draws data from the actual system and 109 has a software modeling of the actual physical system. The name of "physical model" is nomenclature only, and both 108 & 109 meet the following limitations for it. Further, the "physical module" can be drawn to both 108 & 109 together) configured to:
	receive first sensor data from one or more first sensors configured to monitor operation of the ESP (For 108: from "sensor 107a" and "107b" - fig 1 & ¶ 14 as similarly discussed in claim 1 above - ¶s 14, 17, & 18. For 109: Crossley: ¶s 17, 18, & 26. Crossley 2: "Simulator 201 continuously computes values for parameters such as pressures, flowrates, temperatures, torques, voltages, and currents which are not measured (either due to difficulty in measurement or to improve efficiency of calculating such values" - ¶ 26. Crossley: ¶ 23);
	generate second loads, the second loads indicating predicted loads on the ESP over a period of time (ibid); and
	provide the second loads to a degradation model module ("Decision Making Agent 110");
a degradation model module (ibid) configured to:
	receive the first sensor data from the one or more first sensors (from "sensor 107a" and "107b"; fig 1), the second loads from the physical model module (fig 1), and empirical data (data from sensors 107c-107n - fig 1 & ¶ 14. This is real world measured data, is used by "decision making agent 110" - ¶ 18, and therefore can reasonably be drawn to the newly recited "empirical data". Applicant's broad nomenclature of "empirical data" does not exclude this interpretation); and
	generate a predicted time to failure of one or more components within the ESP system (discussed below); and
	adjust operation of the ESP system in response to the predicted time to failure of the components ("…with the end effect of either optimizing production of oil/water wells and/or increasing the run life of the equipment" - ¶ 17; "optimal performance values" - ¶ 18; "protecting the system against failure" - ¶ 23; "The output of this comparison is utilized to … protect the production system and its components" - ¶ 26).
"A decision making agent 110 receiv[es] both data from data acquisition controller 108 and optimal performance values from software model 109" - ¶ 18. "The decision making agent 110 can automatically determine the reason for the difference, if any, between the measured data and corresponding projected parameter values under the model, including possible pump failure, changes in pump performance (e.g., due to wear), and/or changes in the well performance (e.g., the productivity index, gas production or water cut)" - ¶ 19. This is all done "with the end effect of… increasing the run life of the equipment" - ¶ 17 - "thus protecting the system against failure and reducing lifetime operating costs" - ¶ 23.
This implicitly requires estimating the "time to failure" of a component. In other words "increasing the run life of the equipment" implicitly requires knowledge / estimate of the current run life remaining, which is synonymous with the time to failure. Otherwise the method is just guessing, so-to-speak. Put another way, "protecting the system against failure" - ¶ 23 - requires recognition that it is at risk of failure in the near future. The examiner respectfully asserts that the main difference between Crossley & the respective clauses of claim 1 as currently worded is that of nomenclature and phrasing, not methodology or structure; i.e. Applicant's use of the specific phrase "degradation model".
That said, Crossley does not explicitly disclose a "model" that provides a "predictor of time to failure of components of the electric submersible pumping system".
However, Liu discloses a system and method for failure prediction for artificial lift systems (title) that is applicable to ESP systems (¶ 47) and which uses a model (¶s 49, 83, & 106) that provides a predictor of time to failure of components of the ESP ("In step 205, data mining is applied to the one or more features to determine whether the artificial lift system is predicted to fail within a given time period" - ¶ 90, figs 11 & 12; ¶s 11, 47, claim 1. "Virtual sensor data" is taught in ¶s 49, 51, 74, 75, 83, 84, & 87).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the failure prediction model taught by Liu in the system taught by Crossley. This provides the operator with a specific window in which failure risk is greatest, gives the operator an early indication of such a failure, and provides suggestions on types of maintenance work required (¶ 10).

Dependent claims 16-20: Crossley further discloses
Claim 16: The system of claim 15, wherein receiving first sensor data comprises receiving at least one of first temperature data from a motor temperature sensor at a motor location (for 108: "Measurement of… motor temperature" - ¶ 5. "motor oil temperature" - ¶ 14. For 109: ¶ 23), receiving pressure data (¶ 14), receiving vibration data (ibid), or receiving operating times of the ESP (the data used by modules 108 & 109, and thus the resulting outputs, necessarily require " operating times of the ESP" as they are run in "real-time" and compared to each other over time - ¶ 18. In other words "operating time" is the normalizing reference for this data).

Claim 17: The combination discloses all the limitations of the parent claim, and further discloses that the degradation model (Crossley, 110) is configured correlate the predicted pump data to a degradation in operation of the ESP (¶ 19). Liu was relied upon to expressly teach the generation of predicted time to failure of one or more components within the ESP, as cited above. The examiner interprets the phrase "pump stresses" as being any of the multitude of environmental factors that stress the system, as taught by Crossley in ¶s 23-26.

Claim 18 is rejected as similarly described for claim 17 above. A multitude of pump stresses are taught by both references, and they are constantly compared and correlated with other data (¶s 23-26).

Claim 19: The system of claim 15 wherein adjusting operation of the ESP system comprises adjusting operational parameters of the ESP system, the operational parameters comprising at least one of decreasing pumping rate ("the motor controller 102 can be stopped or frequently reduced during drawdown if such real-time calculated motor temperature ever exceeds a preprogrammed limit, thus protecting the system against failure and reducing lifetime operating costs" - ¶ 23 of Crossley), adjusting a choke in a motor of the ESP system, or shutting down the ESP system.

Claim 20: wherein a system identification process is used to generate the second sensor loads (This limitation is interpreted in light of ¶ 35 of the present specification and would appear to be part of the initial model set-up per ¶ 35. Crossley teaches this model - element 109. This model 109 "is based on correlations and algorithms" - ¶ 22 - which appears to be consistent with the present disclosure as best understood. In other words, the "system identification process" is drawn to the "correlations and algorithms" that produce "software model 109"), the system identification including at least one of the physical model (ibid as discussed above) and an optimizer engine ("optimal performance values from software model 109" - ¶ 18. Crossley also teaches that "decision making agent 110" attempts to "optimize" the pump: ¶s 20, 21, & 25); and
wherein the system identification process may use ("may use" appears to render the following limitations optional and therefore not needed to be taught by the prior art) one of a black box, a grey box, or a white box approach with respect to the physical model (Using the statements from ¶ 35 of the present specification, these three options would appear to include every conceivable form of modeling: no physical model (black), semi-physical model (grey), and complete physical model (white). Therefore this limitation would appear to inherently include any modeling, because any model of a downhole ESP will fall into one of those categories).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676